Dear Mr. Grocholski,
This office is in receipt of your opinion request which has been forwarded to me for research and response. You ask whether non-resident Polish nationals who are not United States citizens are allowed to inherit or become vested in title to real estate as an heir or legatee under Louisiana law.
Louisiana Civil Code Article 14 states that "Unless otherwise provided by the law of this state, cases having contacts with other states are governed by the law selected in accordance with the provisions of Book IV of this Code."  Book IV, which embodies the Conflicts of Laws provisions for Louisiana, mandates in Civil Code Article 3530:
        The capacity or unworthiness of an heir or legatee is determined under the law of the state in which the deceased was domiciled at the time of his death. Nevertheless, with regard to immovables situated in this state, the legatee must qualify as a person under the law of this state.
Pursuant  to Article 3516, a "state" includes any foreign country that has its own system of law, such as the Republic of Poland.
Civil Code Article 25 mandates the following: "Natural personality commences from the moment of live birth and terminates at death." LSA-C.C. Art. 25. Additionally, Civil Code Article 953 provides: "In order to be able to inherit, the heir must exist at the moment that the succession becomes open." LSA-C.C. Art.953. additionally, Civil Code Article 957 states:
        There are two things to be proved in order to vest the child with the right of inheriting; one that the child be conceived at the moment of the opening of the succession; the other, that the child be born alive.
Notwithstanding these articles and those requirements of capacity contained in Civil Code Articles 950—952,  there appears to be nothing in our state's laws restricting an alien's right to inherit and own property under our intestacy laws.
I hope this sufficiently answers your question. If we can be of further assistance, please contact our office.
Very truly yours,
                                             RICHARD P. IEYOUB ATTORNEY GENERAL
                                         BY: _____________________ GINA M. PULEIO Assistant Attorney General